Third District Court of Appeal
                               State of Florida

                     Opinion filed September 29, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

    Nos. 3D19-1979; 3D19-0387; 3D19-0055; 3D20-0121; 3D20-1025
               Lower Tribunal Nos. 16-23188, 16-1054
                        ________________


                     702-13 Holdings, LLC, etc.,
                                  Appellant,

                                     vs.

              Gotham Enterprises 702 L.C., etc., and
                   Oceanview Realty Group, LLC
              and Oceanview Investment Property, LLC,
                            Appellees.



    Appeals from the Circuit Court for Miami-Dade County, Abby
Cynamon and Martin Zilber, Judges.

      Grossman Law Florida, LLC, and Alan Bryce Grossman, for
appellant.

      Akerman LLP, and Scott W. Rostock (Ft. Lauderdale), and Dana A.
Clayton, and Nancy A. Copperthwaite; The Bernstein Law Firm, and
Michael I. Bernstein and Matthew A. Savino, for appellees.


Before EMAS, LINDSEY, and GORDO, JJ.
PER CURIAM.

Affirmed.




              2